Sedgwick, C. J.
The application should be granted, under section 259, c.
409, Laws 1882. That section contemplates that, as in the present case, an action at law may be brought by a person in whose name the account with the bank is, and then, that a third person may claim the deposits as a fund equitably belonging to the third person, and that in such a case the section should be applied. 1 have a little doubt as to whether the claimant actually claims the whole of the deposit. If this be so, I am of the opinion that the section will still apply. Motion granted.